Oliver, Chief Judge:
These two appeals for reappraisement relate to certain coal-tar products that were exported from Western Germany and entered at the port of Philadelphia, Pa.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and that such statutory value for these products is as follows:
Item Tear American selling price
Pas Sodium 1958 $1.90 per lb., less 1 per centum, net packed
Pas Acid 1958 $3.40 per lb., less 1 per centum, net packed
I so hold.
Judgment will be rendered accordingly.